Citation Nr: 1327339	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-37 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) prior to June 3, 2013.

2.  Entitlement to an increased evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service), rated 10 percent from June 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a compensable evaluation for his service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service).  

During the course of this appeal, the case was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional procedural and evidentiary development in August 2010, to address an undeveloped claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  Subsequently, in an August 2012 statement, the Veteran withdrew his COPD claim, indicating that he did not desire to seek VA compensation for COPD.  

The case was returned to the Board in January 2013.  In February 2013, the Board once again remanded the case to the RO/AMC for further development of the evidence.  Following development in compliance with the latest remand, which included providing the Veteran with a VA medical examination on June 3, 2013, to evaluate the severity of his service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service), the claim was readjudicated by the RO/AMC.  By rating decision of June 2013, the Veteran was awarded a 10 percent evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service), effective June 3, 2013.  The case was returned to the Board in July 2013 and the Veteran now continues his appeal.  The issues now before the Board are entitlement to a compensable evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) prior to June 3, 2013, and entitlement to an increased evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service), rated 10 percent from June 3, 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).
  

FINDINGS OF FACT

1.  The Veteran's service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) is medically unrelated to his co-existing non-service-connected COPD.

2.  Prior to August 10, 2012, the clinical evidence establishes that the Veteran's chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) was essentially asymptomatic and that the objectively demonstrated manifestations of disabling respiratory symptoms (including dyspnea on exertion, shortness of breath, and impaired lung function on pulmonary function test (PFT) were due to his non-service-connected COPD.

3.  As of August 10, 2012, the clinical evidence establishes that the Veteran's shortness of breath and dyspnea on exertion are manifestations of his chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service).

4.  As of June 3, 2013, a PFT conducted on this date objectively demonstrates that the Veteran's service-connected respiratory disability produces a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 76 percent. 


CONCLUSIONS OF LAW

1.  June 3, 2013, is the earliest date on which it is factually ascertainable that the Veteran's service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) underwent an increase in disability that supports the assignment of a compensable evaluation.  38 C.F.R. §§ 3.400(o)(2), 4.97, Diagnostic Code 6845 (2012).

2.  The criteria for a compensable evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) for the period prior to June 3, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6845 (2012).

3.  The criteria for an evaluation greater than 10 percent for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) as of June 3, 2013,   have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6845 (2012).  
  
    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and assist.

With respect to the increased rating claim on appeal, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed in early November 2007.  A VCAA notice letter was dispatched to the Veteran in mid-November 2007, prior to the March 2008 rating decision now on appeal, with subsequent notice letters dispatched during the course of the appeal in May 2009 and August 2012.  Each of these letters fully addresses the increased rating issue on appeal and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no timing of notice error as fully compliant notice preceded the initial adjudication of the Veteran's claim in the March 2008 rating decision on appeal.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (stating that "[T]he Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from November 2007, when the Veteran filed his claim for an increased rating for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service), the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from November 2006 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2012); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA medical records pertaining to the Veteran pulmonary treatment that encompass the period from November 2006 to June 2013 have been obtained and associated with the claims file or are otherwise viewable on the Virtual VA and VBMS electronic databases.  The Board further notes that it remanded the case for additional evidentiary and procedural development in August 2010 and again in February 2013, which included obtaining all current relevant medical records and scheduling the Veteran for a current examination of his service connected respiratory disability.  In this regard, the aforementioned evidence and factual development sought on remand was obtained.  VA examinations, PFTs, and opinions specifically addressing the nature and severity of the service-connected aspects of the Veteran's respiratory disability were obtained in December 2007, May 2009, December 2009, February 2010, and October 2010.  Per the latest remand of February 2013, a VA medical examination was conducted in June 2013 to assess the severity of the Veteran's respiratory disability and determine its current clinical manifestations.  These examination reports and opinions were associated with the record.  Therefore, the Board concludes that VA has reasonably discharged its duty to assist the Veteran in this regard, in substantial compliance with the Board's remand instructions, and that no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the VA examination reports and opinions of record and notes that these were conducted with the benefit of review of the Veteran's claims file or, in the absence of the claims file, a review of the Veteran's available pertinent clinical records.  In particular, the examination and opinions of February 2010, October 2010, and June 2013 were informed by a review of the Veteran's claims file.  The examiners who conducted these evaluations provided adequate discussion of their clinical observations and a rationale to support their individual findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  As the 2010 and 2013 examinations and opinions incorporate the clinical findings of prior VA clinical examinations, these latest examination reports and opinions thereby render the entire prior examinations and opinions pertinent to the period at issue adequate for rating purposes, notwithstanding any absence of review of the claims file by the clinicians who conducted the prior examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim; therefore, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal for additional evidentiary development is warranted.  

At this juncture, the Board notes that prior to the current application for a rating increase, which was received in November 2007, the most recent adjudication of the issue regarding the rating assigned for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) was conducted in a January 2006 rating decision, which denied the claim for a compensable rating for this respiratory disability.  Notice of this adverse determination and the Veteran's appellate rights was dispatched to him in correspondence dated in January 2006.  However, no timely notice of disagreement was filed within the one-year appellate period provided for in 38 C.F.R. § 20.302.  The Board observes that the claims file does not show that any medical evidence addressing the nature and/or severity of the Veteran's respiratory diagnoses was submitted at any time during the one-year appellate period between January 2006 and January 2007.  In Bond v. Shinseki, 659 F.3d 1362 (2011), the Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.156(b) requires the VA to decide whether additional evidence received after a rating decision but before the expiration of the appeal period constitutes new and material evidence.  If the regional office fails to make this determination, the claim remains pending.  Citing 38 C.F.R. § 3.160(c), which defines a pending claim, the United States Court of Appeals for Veterans Claims (Court) also held that if new and material evidence had been submitted within the one-year appeal period following the issuance of a rating decision but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence.  King v. Shinseki, 23 Vet. App. 464, 467 (2010) (discussing the application of 38 C.F.R. § 3.156(b)).  As no new and material evidence was submitted prior to the date in which the Veteran reopened the current claim, but within the one-year appellate period commencing in January 2006, the prior rating decision of January 2006 that determined that the Veteran was not entitled to a compensable evaluation for his service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) is final. 

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a compensable evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) prior to June 3, 2013, and an increased evaluation above 10 percent for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his/her claim for a rating increase.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2012).

The Veteran's service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) - which is currently rated 10 percent disabling from June 3, 2013 - is rated under the criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6845, for chronic pleural effusion or fibrosis, which provides for the assignment of a 10 percent evaluation when chronic pleural effusion or fibrosis is demonstrably manifested on objective pulmonary function tests by a forced expiratory volume in one second (FEV-1) of 71- to 80-percent of predicted value, or; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) is between from 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent of predicted value.

A 30 percent evaluation is assigned for chronic pleural effusion or fibrosis demonstrably manifested on objective pulmonary function tests by a FEV-1 of 56- to 70-percent of predicted value, or; FEV-1/FVC between from 56 to 70 percent, or; DLCO (SB) that is 56- to 65-percent of predicted value.

A 60 percent evaluation is assigned for chronic pleural effusion or fibrosis demonstrably manifested on objective pulmonary function tests by a FEV-1 of 40- to 55-percent of predicted value, or; FEV-1/FVC between from 40 to 55 percent, or; DLCO (SB) that is 40- to 55-percent of predicted value, or; maximum oxygen consumption of 15 to 20 milliliters/kilogram/minute (with cardiorespiratory limit).

A 100 percent evaluation is assigned for chronic pleural effusion or fibrosis demonstrably manifested on objective pulmonary function tests by a FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) that is less than 40 percent of predicted value, or; maximum exercise capacity less than 15 milliliters/kilogram/minute oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

38 C.F.R. § 4.97, Diagnostic Code 6845 (2012).

By history, the Veteran's service medical records show that he was treated for an infiltration of his right lung in 1953, which was ultimately diagnosed as pulmonary fibrosis.  He was discharged from active duty in February 1954.  By rating decision of July 1954, he was granted service connection and a noncompensable evaluation for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service).

In November 2007, the Veteran filed the current claim for a compensable evaluation for his service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service).  His essential contention is that he experiences chronic and persistent shortness of breath, dyspnea on exertion, and impairment of his lung function, which he attributes to his service-connected pulmonary fibrosis.   

VA medical records pertinent to the period from November 2006 to August 9, 2012 show that the Veteran was treated for COPD manifested by disabling respiratory symptoms (including dyspnea on exertion, shortness of breath, and impaired lung function on PFT).  VA medical examinations, PFTs, and opinions specifically addressing the nature and severity of the service-connected aspects of the Veteran's respiratory disability were obtained in December 2007, May 2009, December 2009, February 2010, and October 2010.  Based on a review of the Veteran's pertinent history and currently obtained clinical findings, these examination reports and opinions collectively demonstrate and establish as a matter of medical fact that the Veteran's COPD is unrelated to his service-connected pulmonary fibrosis and that his service-connected pulmonary fibrosis was manifest at the time only by old granulomatous and calcified residuals in his right upper lung lobe that were revealed on medical imaging, but that it was essentially asymptomatic as his non-service-connected COPD accounted for his symptoms of dyspnea on exertion and shortness of breath during this period, and for the impaired lung function scores revealed on PFTs conducted during this period.  (A May 2009 PFT revealed FEV-1/FVC scores that ranged from 63 to 68 percent.  A subsequent VA examination report dated in December 2009 noted that PFT results were unchanged since this May 2009 test.)  

Thereafter, the clinical evidence does not objectively attribute the Veteran's symptoms of shortness of breath to his service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) until August 2012, when a written statement dated August 10, 2012 reflecting this finding was submitted to VA by the Veteran's treating nurse practitioner.  Specifically, the nurse practitioner stated that "[The Veteran] is service connected for pulmonary fibrosis.  It is more likely than not that his shortness of breath is secondary to his service connected lung disease."

In a subsequent VA pulmonary examination conducted on June 3, 2013, after reviewing the Veteran's claims file and examining him, the examining physician determined that the Veteran's pulmonary fibrosis in service underwent little progression since active duty and was manifested by X-ray evidence of chronic fibrotic changes in his right upper lung lobe.  However, the physician conceded that the pulmonary fibrosis was likely to be the cause of his current dyspnea on exertion, thereby expressing concurrence with the prior August 2012 statement of the VA nurse practitioner.  A PFT conducted on June 3, 2013 in conjunction with this examination demonstrated a FEV-1/FVC score of 76 percent.  The examining physician stated that a test for the Veteran's DLCO (SB) could not be performed.

The Board has considered the above medical evidence and finds that it demonstrates that prior to August 10, 2012, the Veteran's chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) was essentially asymptomatic and that the objectively demonstrated manifestations of disabling respiratory symptoms (including dyspnea on exertion, shortness of breath, and impaired lung function on pulmonary function test (PFT) were due to his non-service-connected COPD.  Thereafter, based on the VA nurse practitioner's statement of August 10, 2012, the Veteran's shortness of breath has been shown to be a clinical manifestation of his service-connected pulmonary fibrosis.  However, this finding of mere shortness of breath alone cannot support the assignment of a compensable evaluation under the applicable rating criteria.  The Board has considered the prior PFT of record, dated in May 2009, which shows FEV-1/FVC scores that, on their face, would support the assignment of a 30 percent evaluation under Diagnostic Code 6845.  However, the subsequent VA medical opinions of February 2010 and October 2010 conclusively determined that these scores were attributable to the Veteran's non-service-connected COPD, as the service-connected fibrotic aspect of his pulmonary disease was asymptomatic at the time.  Therefore, the Board cannot apply the May 2009 PFT scores to rate the Veteran's service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) for the period commencing on August 10, 2012, but prior to June 3, 2013.  

As such, the noncompensable evaluation assigned for the period prior to June 3, 2013 for the service-connected fibrotic aspect of his respiratory disability is appropriate and therefore his claim for a compensable evaluation in this regard must be denied.  Because the evidence in this case is not approximately balanced with respect to this matter, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The August 2012 conclusion of the VA nurse practitioner that the Veteran's service-connected fibrosis became manifest by shortness of breath and dyspnea on exertion was affirmed in a concurring opinion presented by a VA physician on examination on June 3, 2012, in which a PFT was performed that produced a FEV-1/FVC score of 76 percent.  This objective score supports the assignment of a 10 percent evaluation under Diagnostic Code 6845.  Assignment of the next higher rating of 30 percent is not warranted, as the applicable criteria in Diagnostic Code 6845 require an objective demonstration of an FEV-1 of 56- to 70-percent of predicted value, or; FEV-1/FVC between from 56 to 70 percent.  Therefore, the claim for a rating increase in excess of 10 percent for service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) must be denied.  Because the evidence in this case is not approximately balanced with respect to this matter, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is apparent from the Board's review of the Veteran's claims file that the RO assigned a compensable 10 percent evaluation for his service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) effective June 3, 2012, based on the PFT conducted that same date that produced findings warranting the 10 percent rating.  It is also apparent that the basis for this award is the clinical finding of the June 2012 examining physician that the Veteran's service-connected fibrosis was manifest by active symptoms (i.e., shortness of breath and dyspnea on exertion), which were present earlier but, at least as late as the VA medical opinion of October 2010, were not previously attributed to the service-connected fibrotic disorder.  While the Board acknowledges the August 10, 2012 opinion of the VA nurse practitioner, who presented the earliest objective finding that the service-connected pulmonary fibrosis produced shortness of breath, as previously stated this finding alone cannot support the assignment of a compensable evaluation.    

Thus, in view of the foregoing discussion, the Board concludes that the appropriate effective date for the 10 percent rating for the Veteran's service-connected pulmonary fibrosis is June 3, 2013, as this is the earliest date on which it was factually ascertainable that the increase in disability had occurred, based on the Veteran's fibrosis objectively meeting the criteria for a 10 percent rating under Diagnostic Code 6845.  See 38 C.F.R. § 3.400(o)(2) (2012).

Individual unemployability and extraschedular consideration.

To the extent that a claim for individual unemployability has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the Veteran's chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) is his only service-connected disability and that it does not meet the minimal criteria for a TDIU under 38 C.F.R. § 4.16(a) (2012), as it has never been rated more than 10 percent disabling at any time during the pendency of the current claim.  The Board further finds that that the clinical evidence does not objectively demonstrate or otherwise indicate that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected respiratory disability (excluding impairment due to his non-service-connected COPD).  As such, there is no basis to refer his case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2012).

The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service), with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran's service-connected pulmonary fibrosis does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.97, Diagnostic Code 6845.  The clinical evidence indicates that the Veteran is currently retired as of 1997, after having worked his entire post-service career as a professional painter following his service separation in February 1954.  Although the VA clinician who conducted the February 2010 examination determined that the Veteran was occupationally impaired due to shortness of breath and dyspnea on mild exertion, this was attributed to his non-service-connected COPD.  Current examination in June 2013 does not objectively indicate that the shortness of breath now attributable to the service-connected fibrotic disease imposes marked interference with his capacity to work.  Thusly, the Board finds that the Veteran's level of occupational impairment due solely to symptoms associated with his service-connected fibrotic disease is well within the scope of the noncompensable evaluation assigned prior to June 3, 2013, and the 10 percent evaluation currently assigned to it, based on Diagnostic Code 6845 of the rating schedule, and that his chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) does not present a disability picture that renders the applicable rating schedule inadequate to rate the disability at issue under the specific facts unique to this individual case.  Furthermore, the clinical evidence does not indicate that the Veteran's chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) requires treatment through frequent hospitalizations.  The clinical evidence demonstrates that the level of industrial impairment individually attributable solely to the service-connected chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

      
ORDER

A compensable evaluation prior to June 3, 2013, for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) is denied.

An increased evaluation in excess of 10 percent for the period commencing June 3, 2013, for a chronic inflammatory process of the chest (diagnosed as pulmonary fibrosis in service) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


